TO BE PUBLISHED




                                    2007-SC-000311-KB
                                                                                                           .~ .
                                                                            \\-\,    N .e   ~~C- -   y~k


 CHARLES WILLIAM SHAVER                                                           MOVANT


V.                                 IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                                   RESPONDENT


                                           ORDER

        Charles William Shaver (KBA ID #90226) has filed a motion for restoration to

Kentucky Bar Association (KBA) membership under SCR 3.500(1) . Movant's last

known bar roster address is 400 E. Main Street, #307 ; Louisville, Kentucky 40207. He

was admitted to practice law in the Commonwealth of Kentucky in May 2004 but was

suspended on December 16; 2005, for failure to comply with Continuing Legal

Education (CLE) requirements . At the time of his suspension, he had no disciplinary

investigations, complaints, or charges pending against him.

       Movant filed his application for restoration on May 7, 2007, less than five years

after his original suspension date . With his application, the KBA received payment for

movant's restoration fee, dues, and late fees owed on his dues . He was CLE compliant

for purposes of the application at the time of the hearing and has since completed the

CLE requirements for the 2007-2008 year . At the time of his application, there were no

disciplinary matters pending against the movant; and he had not been the subject of any

claims against the Client Security Fund. The Board found that movant's application

satisfied all legal requirements for restoration, including affidavits sworn to by three Bar
members in good standing, and found no impediments to restoration . Thus, the Board

voted unanimously to recommend movant's restoration to KBA membership and the

practice of law. We concur with the recommendation of the Board .

      We order that the Movant, Charles William Shaver, KBA ID #90226, is hereby

restored to KBA membership and the practice of law in this Commonwealth, subject to

his payment of the costs of this proceeding in the amount of $290 .19 to the Kentucky

Bar Association, as required by SCR 3 .500 (5).

      All sitting . All concur.

      ENTERED : November 1, 2007.